DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The replacement drawings filed on 9/19/2022 are not of sufficient quality to permit complete examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the positioning member 42 includes a first positioning block 421 attached to the inside surface of the side wall 12, and a second positioning block 422 formed by bending and extending from a side of the first positioning block 421 close to the back plate body 11; and a free end of the second positioning block 422 is abutted against the side edge of the light guide plate 32” as described in amended Paragraph [0046] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  As far as can be discerned from the replacement drawings filed 9/19/2022, new reference characters 421 and 422 extend to portions of element 42 to indicate the “first positioning block” and the “second positioning block” respectively, however it is unclear how these “blocks” are distinguished from element 42, and further, it appears that the portions of element 42 indicated do not correspond with the description set forth in Paragraph [0046].  In example, amended Paragraph [0046] recites, in part, “a free end of the second positioning block 422 is abutted against the side edge of the light guide plate 32”, however, as far as can be discerned from the replacement drawing for Fig. 5, it appears that element 422 is a portion of element 42 located adjacent to element 13, however Fig. 1 indicates that the light guide plate element 32 is located on the opposite side of element 42, contradicting the description provided in amended Paragraph [0046]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Amendment

The examiner acknowledges the cancellation of claims 5 and 16.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoguang et al. (CN 109031747 A) further in view of Guo et al. (US 2015/0355484 A1).

Regarding claim 1, Xiaoguang discloses a display module, comprising: 
a back plate (Fig. 4a element 2) comprising a back plate body (Fig. 4a element 21) and a side wall (Fig. 4a element 22), the back plate body and the side wall being integrally formed (as shown in Fig. 4a) and together defining a mounting space (Fig. 4a element 6), a free end of the side wall being folded to form a joining flange (Fig. 4a element 23) extending in parallel with the back plate body (as shown in Fig. 4a); 
a display screen (Fig. 4a element 01), an edge of an inside surface of the display screen being fixed to an outside surface of the joining flange (as shown in Fig. 4a); and 
an optical film set (inclusive of at least Fig. 4a elements 03 and 04) mounted in the mounting space (as shown in Fig. 4a);
the optical film set comprises a first film (Fig. 4a element 03) disposed adjacent to an inner side of the display screen (as shown in Fig. 4a), and an edge of the first film is provided with a side protrusion (as described in lines 31-52 on Page 6 of the provided translation as “first loops”); 
the joining flange is provided with an avoiding notch (Fig. 5 element 91), the avoiding notch is provided with a mounting member (Fig. 5 element 81), the mounting member is defined with a mounting sink on an outside surface (as shown in Fig. 5 wherein the gaps between the mounting member and element 232 are interpreted as the mounting sink), and the side protrusion is clamped in the mounting sink (as discussed in lines 31-52 of Page 6 of the provided translation);
the mounting member is in an elongated strip shape (as shown in Fig. 5); and
the side protrusion is defined with a hanging hole (as described in lines 31-52 on Page 6 of the provided translation as “first loops” wherein the inner portion of the loop is interpreted as the hanging hole), the mounting sink is provided with a hooking protrusion (wherein Fig. 5 element 81 is provided in the mounting sink), and the hanging hole is engaged with the hooking protrusion (as described in lines 31-52 on Page 6 of the provided translation).
Xiaoguang does not expressly disclose both ends of the mounting member in a longitudinal direction are riveted and fixed to two opposite side edges of the avoiding notch.
Guo teaches a mounting member (Fig. 7 element 171) wherein both ends of the mounting member in a longitudinal direction are riveted (as shown in Figs. 7 and 8 and discussed in Paragraphs [0037] and [0040]) and fixed to two opposite side edges of an avoiding notch (as shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize rivets to fix the mounting member of Xiaoguang in the avoiding notch as taught by Guo in order to rigidly dispose the mounting member in the module, and would have been motivated to utilize rivets over screws or other attachment means in order to simplify assembly as well as prevent future loosening of the mounting member.

Regarding claim 2, Xiaoguang in view of Guo discloses the module as set forth in claim 1 above and further wherein, the edge of the inside surface of the display screen is bonded (as discussed in Page 8 line 4 of the translation provided) to the outside surface of the joining flange (as shown in Fig. 4a); or 
the joining flange is integrally stamped and formed with a bending buckle to restrict the display screen from being separated from the joining flange; and/or 
the outside surface of the joining flange is stamped, the edge of the inside surface of the display screen is bonded to the outside surface of the joining flange through adhesive glue.

Regarding claim 3, Xiaoguang in view of Guo discloses the module as set forth in claim 1 above and further wherein, a side edge of the display screen is flush with an outside surface of the side wall; or 
a side edge of the display screen is higher than an outside surface of the side wall (as shown in Fig. 4a).

Regarding claim 4, Xiaoguang in view of Guo discloses the module as set forth in claim 3 above and further wherein there are a plurality of side walls (as shown in Fig. 2), joining flanges of two adjacent side walls are provided in a mutual butt joint way (as shown in Fig. 2) and welded and fixed at a butt joint (as discussed on Page 4 lines 24-25 of the translation provided, however it is further noted that the terms “welded and fixed” appear to be method steps in a product claim, or a product by process, and are therefore not afforded patentable weight over prior art which discloses the structure as claimed).

Regarding claim 6, Xiaoguang in view of Guo discloses the module as set forth in claim 1 above and further wherein a depth of the mounting sink is not less than a thickness of the side protrusion (as shown in Fig. 7 wherein the thickness of the side protrusion is shown to be less than the height of element 232 from with the mounting sink is formed).

Regarding claim 7, Xiaoguang in view of Guo discloses the module as set forth in claim 1 above and further wherein, the two opposite side edges of the avoiding notch are set to be sunk; and/or 
the mounting member is a sheet metal piece, an injection molded piece or a casting piece (wherein Figs.4d, 5 and Fig. 7 show that the mounting member is a portion of the folded sheet metal of the back plate).

Regarding claim 8, Xiaoguang in view of Guo discloses the module as set forth in claim 5 and further wherein an area of the mounting sink is larger than an area of the side protrusion; and/or 
the hanging hole is larger than the hooking protrusion (as discussed in line 31-52 of the provided translation, and shown in Fig. 4d, wherein the “loop”, interpreted as the “hanging hole” is engaged on element 81, interpreted as the hooking protrusion, and as such, it would have been obvious to one of ordinary skill in the art before the effective filing date that the hanging hole must be larger than the hooking protrusion in order for the two elements to be engaged in a meaningful manner).

Regarding claim 9, Xiaoguang in view of Guo discloses the module as set forth in claim 1 above and further wherein the optical film set comprises a light guide plate (Fig. 4a element 04) provided at an inner side of the display screen (as shown in Fig. 4a), a positioning member (Fig. 4a element 7) is provided at an inner side of the side wall (as shown in Fig. 4a), and a side edge of the light guide plate is abutted against the positioning member (as shown in Fig. 4a).

Regarding claim 10, Xiaoguang in view of Guo discloses the module as set forth in claim 9 above and further wherein, the positioning member is mounted on an inside surface of the side wall; or 
the positioning member is mounted on an inside surface of the back plate body, and adjacent to the side wall; and/or 
the positioning member is bonded to or detachably mounted to the back plate (as discussed in lines 50-52 of page 7 of the provided translation).

Regarding claim 11, Xiaoguang in view of Guo discloses the module as set forth in claim 9 above and further wherein the positioning member comprises a first positioning block (as shown in Annotated Fig. 4e) attached to the inside surface of the side wall (as shown in Annotated Fig. 4e), and a second positioning block (as shown in Annotated Fig. 4e) bent and extended from a side of the first positioning block close to the back plate body (as shown in Annotated Fig. 4e), a free end of the second positioning block is abutted against the side edge of the light guide plate (as shown in Annotated Fig. 4e).

Regarding claim 12, Xiaoguang in view of Guo discloses the module as set forth in claim 9 above and further wherein, a free end of the joining flange is provided with a positioning notch at a position corresponding to the positioning member; and/or 
the positioning member is an elastic positioning member; and/or 
the positioning member is a rubber member or a silicone member (as discussed in lines 50-52 of page 7 of the provided translation); and/or 
the positioning member is a white rubber member.


    PNG
    media_image1.png
    613
    669
    media_image1.png
    Greyscale


Regarding claim 13, Xiaoguang discloses a display module, the display module comprising:
a back plate (Fig. 4a element 2) comprising a back plate body (Fig. 4a element 21) and a side wall (Fig. 4a element 22), the back plate body and the side wall being integrally formed (as shown in Fig. 4a) and together defining a mounting space (Fig. 4a element 6), a free end of the side wall being folded to form a joining flange (Fig. 4a element 23) extending in parallel with the back plate body (as shown in Fig. 4a); 
a display screen (Fig. 4a element 01), an edge of an inside surface of the display screen being fixed to an outside surface of the joining flange (as shown in Fig. 4a); and 
an optical film set (inclusive of at least Fig. 4a elements 03 and 04) mounted in the mounting space (as shown in Fig. 4a);
the optical film set comprises a first film (Fig. 4a element 03) disposed adjacent to an inner side of the display screen (as shown in Fig. 4a), and an edge of the first film is provided with a side protrusion (as described in lines 31-52 on Page 6 of the provided translation as “first loops”); 
the joining flange is provided with an avoiding notch (Fig. 5 element 91), the avoiding notch is provided with a mounting member (Fig. 5 element 81), the mounting member is defined with a mounting sink on an outside surface (as shown in Fig. 5 wherein the gaps between the mounting member and element 232 are interpreted as the mounting sink), and the side protrusion is clamped in the mounting sink (as discussed in lines 31-52 of Page 6 of the provided translation);
the mounting member is in an elongated strip shape (as shown in Fig. 5); and
the side protrusion is defined with a hanging hole (as described in lines 31-52 on Page 6 of the provided translation as “first loops” wherein the inner portion of the loop is interpreted as the hanging hole), the mounting sink is provided with a hooking protrusion (wherein Fig. 5 element 81 is provided in the mounting sink), and the hanging hole is engaged with the hooking protrusion (as described in lines 31-52 on Page 6 of the provided translation).
While Xiaoguang does not expressly disclose that the display module is to be used as a television, it is well known in the art to utilize a liquid crystal display module such as that discloses by Xiaoguang in the capacity as a television, and as such, the intended use of the disclosed display module as a television would have been obvious to one of ordinary skill in the art before the effective filing date.
Xiaoguang does not expressly disclose both ends of the mounting member in a longitudinal direction are riveted and fixed to two opposite side edges of the avoiding notch.
Guo teaches a mounting member (Fig. 7 element 171) wherein both ends of the mounting member in a longitudinal direction are riveted (as shown in Figs. 7 and 8 and discussed in Paragraphs [0037] and [0040]) and fixed to two opposite side edges of an avoiding notch (as shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize rivets to fix the mounting member of Xiaoguang in the avoiding notch as taught by Guo in order to rigidly dispose the mounting member in the module, and would have been motivated to utilize rivets over screws or other attachment means in order to simplify assembly as well as prevent future loosening of the mounting member.

Regarding claim 14, Xiaoguang in view of Guo discloses the television as set forth in claim 13 above and further wherein, the edge of the inside surface of the display screen is bonded (as discussed in Page 8 line 4 of the translation provided) to the outside surface of the joining flange (as shown in Fig. 4a); or 
the joining flange is integrally stamped and formed with a bending buckle to restrict the display screen from being separated from the joining flange; and/or 
the outside surface of the joining flange is stamped, the edge of the inside surface of the display screen is bonded to the outside surface of the joining flange through adhesive glue.

Regarding claim 15, Xiaoguang in view of Guo discloses the television as set forth in claim 13 above and further wherein, a side edge of the display screen is flush with an outside surface of the side wall; or 
a side edge of the display screen is higher than an outside surface of the side wall (as shown in Fig. 4a).

Regarding claim 17, Xiaoguang in view of Guo discloses the television as set forth in claim 13 above and further wherein, 
the two opposite side edges of the avoiding notch are set to be sunk; and/or 
the mounting member is a sheet metal piece, an injection molded piece or a casting piece (wherein Figs.4d, 5 and Fig. 7 show that the mounting member is a portion of the folded sheet metal of the back plate).

Regarding claim 18, Xiaoguang in view of Guo discloses the television as set forth in claim 13 above and further wherein the optical film set comprises a light guide plate (Fig. 4a element 04) provided at an inner side of the display screen (as shown in Fig. 4a), a positioning member (Fig. 4a element 7) is provided at an inner side of the side wall (as shown in Fig. 4a), and a side edge of the light guide plate is abutted against the positioning member (as shown in Fig. 4a).

Regarding claim 19, Xiaoguang in view of Guo discloses the television as set forth in claim 18 above and further wherein, the positioning member is mounted on an inside surface of the side wall; or 
the positioning member is mounted on an inside surface of the back plate body, and adjacent to the side wall; and/or 
the positioning member is bonded to or detachably mounted to the back plate (as discussed in lines 50-52 of page 7 of the provided translation).

Regarding claim 20, Xiaoguang in view of Guo discloses the television as set forth in claim 18 above and further wherein, a free end of the joining flange is provided with a positioning notch at a position corresponding to the positioning member; and/or 
the positioning member is an elastic positioning member; and/or 
the positioning member is a rubber member or a silicone member (as discussed in lines 50-52 of page 7 of the provided translation); and/or 
the positioning member is a white rubber member.


Response to Arguments

Applicant’s arguments, see Remarks, filed 9/19/2022, with respect to Double Patenting have been fully considered and are persuasive in light of amendments filed 9/19/2022.  The rejections of 6/20/2022 have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-4, 6-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regard to the applicant’s argument that the mounting member interpreted in the Xiaoguang reference is not formed as an additional piece of the module, the examiner points out that this limitation is not claimed, and further that it has been shown to be obvious to make parts integral when such parts perform the same function as required by the claims, and also that with the combination of the Guo reference, the limitation can be taught as argued in the Remarks should the limitation be added to the claim.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841